DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 03/29/2022. Claims 1, 7 and 11 are amended. Claims 1-11 are currently pending, with claim 11 withdrawn from consideration.
The rejection of claims 4-6 and 8-10 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/29/2022, with respect to the rejection(s) of claim(s) 1-4 and 7-8 under 35 U.S.C. 103 as being unpatentable over Brierley in view of Depenbusch; claims 5 and 9 under 35 U.S.C. 103 as being unpatentable over Brierley in view of Depenbusch and Pinchuk; and claims 6 and 10 under 35 U.S.C. 103 as being unpatentable over Brierley in view of Depenbusch, Pinchuk and Trogden, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record, US 5224950 to Prywes, discloses a scalpel blade for placement in the cornea/sclera with increasing diameter portions (figs. 6a-6d), but fails to disclose a cannula portion having a lumen which opens at a location distal of the increasing diameter portion, and it would not be obvious to modify the device of Prywes with a lumen, since Prywes discloses the blade to cut tissue and for use with a separate instrument to deliver fluid.
	Regarding base claim 1, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a surgical cannulated blade instrument comprising: a blade portion having a pointed end; an increasing diameter portion having a diameter increasing in a direction away from the pointed end; and a cannula portion having a lumen which opens at a location distal of the increasing diameter portion, wherein a distance between the pointed end and the increasing diameter portion is set such that the increasing diameter portion can engage an opening in a cornea of the eye when the pointed end is disposed in the eye, and wherein a length of the increasing diameter portion is set such that when the increasing diameter portion engages the opening, the opening increases in diameter from an interior side to an exterior side of the opening.
	Regarding base claim 7, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a surgical cannulated instrument comprising: an increasing diameter portion having a diameter increasing in a direction away from a distal end of the instrument; a cannula portion having a lumen which opens at a location distal of the increasing diameter portion, wherein a distance between the distal end and the increasing diameter portion is set such that the increasing diameter portion can engage an opening in a cornea of the eye when the distal end is disposed in the eye, and wherein a length of the increasing diameter portion is set such that when the increasing diameter portion engages the opening, the opening increases in diameter from an interior side to an exterior side of the opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771            

/DIANE D YABUT/Primary Examiner, Art Unit 3771